11-1412-cv
 Beachum v. AWISCO New York Corp.

                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS
GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S
LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH
THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC
DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
 Daniel Patrick Moynihan Courthouse, 500 Pearl Street, in the City of New York, on the 16th day
 of February, two thousand twelve.

 Present:
          ROBERT A. KATZMANN,
          DENNY CHIN,
                      Circuit Judges,
          LEE H. ROSENTHAL,
                      District Judge.*
 ________________________________________________

 KYER L. BEACHUM,

            Plaintiff-Appellant,

                   v.                                            No. 11-1412-cv

 AWISCO NEW YORK CORP.,

            Defendant-Appellee,

 LOCAL 810, INTERNATIONAL BROTHERHOOD OF TEAMSTERS,
     Defendant.

 ________________________________________________



        *
           The Honorable Lee H. Rosenthal, of the United States District Court for the Southern
 District of Texas, sitting by designation.
For Plaintiff-Appellant:          NEAL BRICKMAN (Richard Jefferson, on the brief), The Law
                                  Offices of Neal Brickman, P.C., New York, N.Y.

For Defendant-Appellee:           ADAM M. HARRIS (Tonianne Florentino, on the brief) Collazo
                                  Florentino & Keil LLP, New York, N.Y.


        Appeal from the United States District Court for the Southern District of New York
(Sullivan, J.).

          ON CONSIDERATION WHEREOF, it is hereby ORDERED, ADJUDGED, and

DECREED that the judgment of the district court be and hereby is AFFIRMED.

          Plaintiff-appellant Kyer L. Beachum appeals from a March 18, 2011 Memorandum and

Order in which the district court, among other things, (1) granted summary judgment in favor of

AWISCO New York Corporation (“AWISCO”) on Beachum’s claims for race discrimination

and retaliation in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et

seq.; the Civil Rights Act of 1866, 42 U.S.C. § 1981(b); and the New York State Human Rights

Law (“NYSHRL”), N.Y. Exec. Law § 296 et seq.; (2) denied Beachum’s motion to amend the

complaint; and (3) declined to exercise supplemental jurisdiction over Beachum’s claims under

the New York City Human Rights Law (“NYCHRL”), N.Y.C. Admin. Code § 8-109 et seq. We

assume the parties’ familiarity with the facts and procedural history of this case and the issues on

appeal.

          We review an award of summary judgment de novo, see El Sayed v. Hilton Hotels Corp.,

627 F.3d 931, 933 (2d Cir. 2010), and we will affirm only where “the movant shows that there is

no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law,” Fed. R. Civ. P. 56(a). Having reviewed the record de novo, we affirm for substantially the

reasons stated in the district court’s careful, comprehensive, and well-reasoned opinion. See


                                                 2
Beachum v. AWISCO, 785 F. Supp. 2d 84 (S.D.N.Y. 2011). Briefly stated, summary judgment

was appropriate because, among other reasons, Beachum failed to adduce evidence sufficient to

create a genuine issue of material fact as to whether AWISCO’s proffered legitimate, non-

discriminatory, and non-retaliatory reasons for terminating Beachum’s employment were

pretextual. Id. at 97-98.

       We review a district court’s denial of a motion for leave to amend for abuse of discretion.

Grochowski v. Phoenix Constr., 318 F.3d 80, 86 (2d Cir. 2003). Leave to amend is routinely

denied where, inter alia, amending the complaint would be futile or where the non-moving party

would be unduly prejudiced by the amendment. McCarthy v. Dun & Bradstreet Corp., 482 F.3d

184, 200 (2d Cir. 2007). “[W]here the plaintiff is unable to demonstrate that he would be able to

amend his complaint in a manner which would survive dismissal, opportunity to replead is

rightfully denied.” Hayden v. County of Nassau, 180 F.3d 42, 53 (2d Cir. 1999). Under the

circumstances of this case, we conclude that the district court acted well within its discretion in

denying Beachum’s motion to amend as futile. Beachum, 785 F. Supp. 2d at 104-05.

       We have considered Beachum’s other arguments on appeal and find them to be wholly

without merit. Accordingly, the judgment of the district court is hereby AFFIRMED.

                                                  FOR THE COURT:
                                                  CATHERINE O’HAGAN WOLFE, CLERK




                                                 3